As filed with the Securities and Exchange Commission on March 5, 2010 Registration No. 333-153418 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 POST-EFFECTIVE AMENDMENT NO. 1 TO THE REGISTRATION STATEMENT ON FORM S-1 ON FORM S-3 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 CHINA ARMCO METALS, INC. (Exact name of registration as specified in its charter) Nevada (State or other jurisdiction of incorporation or organization) 26-0491904 (I.R.S. Employer Identification Number) One Waters Park Drive, Suite 98
